Dunn, J.
This case presents a question under the Workmen’s Compensation Law.
*106Narrowed down to specific details, in reference to the sequence of events the case is:
One Everett D. White, an employee of the assenting firm of W. E. Robinson & Son, sustained an industrial injury on the twenty-fourth day of January, 1924.
He was removed to an Houlton hospital, and there remained for longer than two months, when, following the amputation of his crushed leg, which to this time it had been hoped to save, he died.
• Though the injury was compensable, the injured man neither applied for nor received compensation, either in the form of medical aid or of weekly payments.
Mr. White was survived by his wife. She claimed the benefit of compensative payments (Mary A. White’s Case, 124 Maine 343), and for a time had such. The privilege of having further payments terminated on her remarriage. 1919 Laws, chap. 238, sec. 12, as amended by 1921, chap. 222.
Next, the erstwhile employer filed against its insurance carrier to the commission that petition by which the present proceeding was begun. The petition alleges the inability of the “parties,” and the expression “parties” must be taken to relate antecedently to the employer and the carrier, to agree upon the amount to be allowed toward the bills and charges aggregating $995.50, that were incurred for medical and other care furnished Mr. White at the hospital.
The carrier answered, and answering, moved the dismissal of the petition on the ground that the petitioner was without standing. The motion was overruled. The hearing progressed; the commission ordered that, in the respective amounts sanctioned by it, the bills be paid, not by the carrier alone, but by either carrier or employer. From the enforcing decree, entered by statutory direction, both employer and carrier appealed.
Their appeal has merit.
Upon the happening of the accident, the contractual right of Mr. White to have compensation vested, and the obligation to pay it became definite. Gauthier’s Case, 120 Maine 73. That is, to begin with, the employer was bound to furnish, or pay for, medical, surgical, and hospital services, nursing, medicines, and the like, during the first thirty-day period, to an extent not exceeding one hundred dollars; the obligation being enforceable by petition to the Indus*107trial Accident Commission in behalf of the employee. Ferren v. Warren Company, 124 Maine 32.
That right to have professional skill and services and care was property. Melcher’s Case, 125 Maine 426.
On occasion, as employee or employer, the one or the other, in any compensable case may show, the Accident Commission can fix a longer period or a greater sum, for medical and related attention. 1919 Laws, chap. 238, sec. 10.
But the Compensation Act does not provide to an assenting employer a remedy against his insurance carrier, to determine whether there shall be an increased time or amount. It is not meant to say that an employer would be without remedial right, where the underlying contract breached by the carrier, in neglect or refusal to furnish or pay for the services or care; rather is meaning that the procedure employed in this instance is unauthorized.
The Workmen’s Compensation Act, it seems becoming in passing to remark, is binding upon employers and employees electing to be bound, and upon none others. The act deprives no creditor of his right to resort to the courts for the establishment and collection of his claim.
Under the act, in relationship to an employee injured, the employer and the insurance carrier are as one and the same. This is because the employer, in thé stead of proving to the commission his ability to pay all awards of compensation, optionally filed the insurance policy which the carrier had issued. 1919 Laws, chap. 238, sec. 6.
Respecting medical aid, as has been noted, whenever an employer and an employee are disagreeing on a longer period or a greater sum, the power to hear and determine the controversy is in the Industrial Accident Commission.
Which is but another way of saying that disagreement between them who have or claim an interest in proceedings instituted by an employee adversely to an employer, or conversely, to settle a medical-aid difference, is prerequisite to jurisdiction within the meaning of the Compensation Law.
And of such preliminary essential, in the instant case there is lack.

Appeal sustained.


Decree below reversed.